                IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


NEW YORK LIFE INSURANCE              )
COMPANY,                             )
                                     )
                Plaintiff,           )
                                     )
     v.                              )       1:18CV739
                                     )
DONNIE TERRY, ESTATE OF              )
DEBORAH TERRY, JESSICA               )
MCGRAW, and MISTY SHELTON,           )
                                     )
                Defendants.          )


                    MEMORANDUM OPINION AND ORDER

OSTEEN, JR., District Judge

     Defendants Estate of Deborah Terry (“the Estate”), Jessica

McGraw (“McGraw”), and Misty Shelton (“Shelton”) move for

summary judgment. (Doc. 13.) No response was filed and the

motion is ripe. For the following reasons, this court will grant

summary judgment.

I.   FACTS AND PROCEDURAL HISTORY

     This action was originally filed as an interpleader action

by Plaintiff New York Life Insurance Company (“New York Life”).

(Complaint (“Compl”) (Doc. 1).) In addition to moving

Defendants, the complaint named Donnie Terry as a Defendant.

Although Donny Terry was served with process, (Doc. 6), he has




     Case 1:18-cv-00739-WO-LPA Document 15 Filed 03/23/21 Page 1 of 6
not answered or otherwise responded to the complaint. Shelton

and McGraw filed a pro se letter answer. (Doc. 9.) On

December 4, 2018, this court granted New York Life’s motion for

interpleader deposit and dismissal of Plaintiff, (Doc. 10). (See

Doc. 12.) The motion for interpleader and dismissal was joined

by Shelton and McGraw. (See Doc. 10.) On March 9, 2020, the

Estate, McGraw, and Shelton moved for summary judgment.

    The following facts are not disputed. Deborah Terry was

issued an individual life insurance policy in 2015 by New York

Life through AARP. (Compl. (Doc. 1) ¶ 9.) Deborah Terry

designated her husband, Donnie Terry, as sole beneficiary. (Id.,

Ex. B.) No alternate or contingent beneficiary was named in the

policy. Deborah Terry has two children, Shelton and McCraw.

(Defs.’ Mem. of Law in Supp. of Mot. for Summ. J. (“Defs.’ Br.”)

(Doc. 14), Ex. 5.) Deborah Terry died November 22, 2017, and her

death was ruled a homicide. (Defs.’ Br. (Doc. 14) at 3; Ex. C.)

    On December 3, 2019, Donnie Terry pled guilty to the

offense of Second Degree Murder in the death of Deborah Terry.

(Id., Exs. 3, 4; Doc. 9.) On February 13, 2020, the Estate of

Deborah Kaye Terry was established with Shelton appointed as

Administrator CTA. (Defs. Br. (Doc. 14), Ex. 6.)

    The terms of the insurance policy provide that any

provision of the policy that conflicts with any state law or


                                 - 2 -



    Case 1:18-cv-00739-WO-LPA Document 15 Filed 03/23/21 Page 2 of 6
regulation is amended to conform to the minimum requirements of

such law and/or regulation. (Compl. (Doc. 1), Ex. 1 at 5.)1 The

insurance policy specifically provides:

           No payment will be made to any person(s) if such
      person(s) is the principal or accomplice in willfully
      bringing about the INSURED’s death. Payments will be
      made in accordance with this section as though that
      person(s) had died before the INSURED.

(Id. at 7; Defs.’ Br. (Doc. 14), Ex. 1 at 7.)

II.   ANALYSIS

      The Estate, McGraw, and Shelton move for summary judgment,

requesting an order directing “the Clerk of Court to disburse

the death benefits under the life insurance policy issued by New

York Life Insurance Company to the Estate.” (Doc. 13 at 1.) As

noted above, Defendant Donnie Terry has not responded to the

Complaint. Nor has Defendant Donnie Terry responded to the

motion for summary judgment. “The failure to file a response may

cause the Court to find that the motion is uncontested.”

LR56.1(d). This court finds the motion is uncontested.

Nevertheless, this court is obligated to analyze the motion.

Maryland v. Universal Elections, Inc., 729 F.3d 370, 380 (4th

Cir. 2013).


      1 All citations in this Memorandum Opinion and Order to
documents filed with the court refer to the page numbers located
at the bottom right-hand corner of the documents as they appear
on CM/ECF.

                                   - 3 -



      Case 1:18-cv-00739-WO-LPA Document 15 Filed 03/23/21 Page 3 of 6
    Summary judgment is appropriate when “there is no genuine

dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a); see Celotex

Corp. v. Catrett, 477 U.S. 317, 322–23 (1986). This court’s

summary judgment inquiry is whether the evidence “is so one-

sided that one party must prevail as a matter of law.” Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 252 (1986). The moving

party bears the initial burden of demonstrating “that there is

an absence of evidence to support the nonmoving party’s case.”

Celotex Corp., 477 U.S. at 325. If the “moving party discharges

its burden . . . , the nonmoving party then must come forward

with specific facts showing that there is a genuine issue for

trial.” McLean v. Patten Cmtys., Inc., 332 F.3d 714, 719 (4th

Cir. 2003) (citing Matsushita Elec. Indus. Co. v. Zenith Radio

Corp., 475 U.S. 574, 586-87 (1986)). Summary judgment should be

granted “unless a reasonable jury could return a verdict for the

nonmoving party on the evidence presented.” McLean, 332 F.3d at

719 (citing Liberty Lobby, 477 U.S. at 247–48).

    Under North Carolina law, a “slayer” is defined as “a

person who has entered a plea of guilty . . . as a principal

. . . of the willful and unlawful killing of another person.”

N.C. Gen. Stat. § 31A-3(3)(b). Second degree murder in North

Carolina “is the unlawful killing of a human being with malice,


                                 - 4 -



    Case 1:18-cv-00739-WO-LPA Document 15 Filed 03/23/21 Page 4 of 6
but without premeditation and deliberation.” State v. Foust, 258

N.C. 453, 458, 128 S.E.2d 889, 892 (1963); State v. Coble, 351

N.C. 448, 449, 527 S.E.2d 45, 47 (2000). This court finds that

Donnie Terry is a “slayer” within the meaning of North Carolina

law as to Deborah Terry.

    North Carolina law states that “[t]he slayer shall be

deemed to have died immediately prior to the death of the

decedent and the following rules shall apply . . .” N.C. Gen.

Stat. § 31A-4. N.C. Gen. Stat. § 31A-11 provides that:

         [i]nsurance and annuity proceeds payable to the
    slayer . . . shall be paid to the person or persons
    who would have been entitled thereto as if the slayer
    had predeceased the decedent. If no alternate
    beneficiary is named, insurance and annuity proceeds
    shall be paid into the estate of the decedent.

N.C. Gen. Stat. § 31A-11(a)(2).

    Because no alternate or contingent beneficiary was named by

Deborah Terry in her life insurance policy, this court finds

that the proceeds of the New York Life policy issued to Deborah

Terry are payable to the Estate of Deborah Terry.

    After careful review of the record, this court finds “there

is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).

The Clerk will pay the proceeds of the New York Life policy to

the Estate of Deborah Terry.



                                 - 5 -



    Case 1:18-cv-00739-WO-LPA Document 15 Filed 03/23/21 Page 5 of 6
    IT IS THEREFORE ORDERED that the Motion for Summary

Judgment filed by Defendants Estate of Deborah Terry, Jessica

McGraw, and Misty Shelton, (Doc. 13), is GRANTED.

    IT IS FURTHER ORDERED that the Clerk of Court is instructed

to release the proceeds of the New York Life Insurance policy,

plus any accrued interest, that is on deposit with the court,

(see Docket Entry 12/17/2018), to the Estate of Deborah Terry,

Misty Shelton, Administrator CTA.

    IT IS FURTHER ORDERED that any remaining claims are

DISMISSED.

    A judgment reflecting this Memorandum Opinion and Order

will be entered contemporaneously herewith.

    This the 22nd day of March, 2021.




                                 __________________________________
                                    United States District Judge




                                 - 6 -



    Case 1:18-cv-00739-WO-LPA Document 15 Filed 03/23/21 Page 6 of 6
